Case 7:18-cv-06743-VB Document 51 Filed 08/14/19 Page 1of1
Case 7:18-cv-06743-VB Docum 0 Filed 08/13/19 Page 1 of 1

MARK W. BLAN
MARK W. CHARD ALAN H. ROTHSCHILD
o OF COUNSEL
KRISTEN K. W)
ILSON DENNIS B.A. LYNCH

PARTNER BLANCHARD £ WILSON LLP OF COUNSEL

“Also admitted in CT

 

 

 

285 Maln Street / Suite 330 / White Plains, NY 10801
P (914) 461-0280 F (914) 461-2369
BlanchardWilson.com

‘

 

i

August 12, 2019 _
; USDC SDNY

i
Hon. Vincent L. Briccetti
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

 

 

Re: Weissmand] v. County of Rockland
Docket No. 18-cv-6743 (VLB)

Dear District Judge Briccetti:

This letter is to update the Court on Settlement efforts. This letter is slightly delayed as it
was my hope that I could report that the matter is settled. Nevertheless, both Counsel are
assiduously working toward a settlement. Proposed procedures have been provided to the County
by the Plaintiffs. The County is actively considering them at this time. While prediction of
future events is impossible, I am confident that I will report to Your Honor within 30 days that
this matter is settled. Should the Court have questions, I am available at your convenience,

   
  

Respkot. submitted,

Dennis . ch, Of Counsel

cc: Attorney Matthew Parisi

 

By 9/13/2019, counsel shall submit a stipulation and
proposed order of dismissal or further joint update
regarding settlement.

 

 

 

 

Vincent L. Briccetti, U.S.D.J., 8/14/2019

 
